21-30107-hcm Doc#10 Filed 03/04/21 Entered 03/04/21 09:26:53 Main Document Pg 1 of 1



  Extension granted ONLY through March 11, 2021, which is 7 days
  prior to creditors meeting. If additional time is required, any future
  motion for extension should include certificate of conference with
  US Trustee.


  The relief described hereinbelow is SO ORDERED.


  Signed March 04, 2021.
                                                          __________________________________
                                                                 H. CHRISTOPHER MOTT
                                                          UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

    IN RE:                                            §
                                                      §                Case No. 21-30107
    PDG PRESTIGE INC.,                                §                    (Chapter 11)
                                                      §
             Debtor.                                  §
                                                      §

          ORDER GRANTING MOTION OF DEBTOR TO EXTEND TIME FOR
          FILING CERTAIN LISTS, SCHEDULES, AND STATEMENTS
          PURSUANT TO BANKRUPTCY RULE 1007 (RE: DOCKET NO. 7)

           On this day came on for consideration the Motion of Debtor to Extend Time for Filing
   Certain Lists, Schedules, and Statements Pursuant to Bankruptcy Rule 1007 (Docket No. 17)
   filed herein on March 3, 2021 by PDG Prestige Inc., debtor and debtor in possession (“PDG-P”
   or the “Debtor”). The Court finds and concludes that upon review of the record of this case that
   sufficient notice was provided in accordance with the Federal Rules of Bankruptcy Procedures
   and/or the Local Bankruptcy Rules and with respect to the Motion to Extend Time (Schedules)
   that cause exists to grant the relief requested therein.

          IT IS THEREFORE ORDERED THAT the deadline under Fed. R. Bankr. P. 1007 for
   the Debtor to file the schedules, statement of financial affairs, and other remaining lists due
   under Rule 1007 is extended to March 15, 2021.

                                                    ###



   ORDER GRANTING MOTION OF DEBTOR TO EXTEND TIME FOR FILING CERTAIN LISTS, SCHEDULES,
   AND STATEMENTS PURSUANT TO BANKRUPTCY RULE 1007 (RE: DOCKET NO. 7) — Page 1 1926908.DOCX [3]
